Citation Nr: 0614966	
Decision Date: 05/23/06    Archive Date: 06/02/06	

DOCKET NO.  03-28 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for pulmonary emboli 
and chest pain. 

3.  Entitlement to service connection for obstructive sleep 
apnea. 

4.  Entitlement to service connection for gastroesophageal 
reflux disease. 

5.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  The veteran, who had active service from October 
1965 to October 1968, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

The issues of entitlement to service connection for 
post-traumatic stress disorder, for pulmonary emboli and 
chest pain, for obstructive sleep apnea and for 
gastroesophageal reflux disease will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

A skin disorder was not manifested during service and any 
currently diagnosed skin disorder is not shown to be causally 
or etiologically related to service, including Agent Orange 
the veteran was exposed to while serving in Vietnam.  



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in March 2001 and July 2001.  While this 
notice did not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that he has a skin disorder 
that is due to Agent Orange he was exposed to while serving 
in Vietnam.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
only skin disorder presumed to be due to herbicidal agents is 
chloracne or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

A review of the veteran's service medical records discloses 
that those records contained no evidence of complaints, 
treatment or diagnosis or any skin disorder during service.  
Noteworthy, a physical examination performed in 
September 1968 in connection with the veteran's separation 
from service shows that the veteran's skin was normal on 
clinical evaluation and on the Report of Medical History 
portion of the examination the veteran denied ever having 
had, or currently having, skin diseases.  As such, the 
veteran's service medical records failed to document the 
presence of a skin disorder during service.

Medical records dated following separation from service, as 
well as color photographs associated with the claims file 
clearly show that the veteran has been diagnosed as having a 
skin disorder following separation from service.  For 
example, a July 2002 independent medical evaluation for 
purposes of Social Security benefits contains a pertinent 
impression of porphyria and/or contact dermatitis.  However, 
none of these medical records contain a diagnosis of 
chloracne, the only skin disorder that has been associated 
with exposure to Agent Orange.  Those records also do not 
contain any opinion that any currently diagnosed skin 
disorder is in any way related to service, including Agent 
Orange the veteran is presumed to have been exposed to during 
service.  See Combee v. Brown, F.3d 1039 (Fed. Cir. 1994).  
Therefore, the Board concludes that service connection for a 
skin disorder is not established.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
currently diagnosed skin disorder and service by way of 
letters sent to him by the RO in March and July 2001, but he 
did not do so.  A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between a current disability and service.  While 
the veteran is clearly of the opinion that he has a skin 
disorder that is related to service, and more specifically to 
Agent Orange exposure, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a skin disorder is not established in the absence of 
competent medical evidence demonstrating a relationship 
between a current disorder and service.  


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's remaining claims for service connection discloses 
that the veteran contends that he has PTSD as a result of 
stressful incidents he was exposed to during service.  He 
also contends that service connection is warranted for 
pulmonary emboli and chest pain, obstructive sleep apnea and 
gastroesophageal reflux disease as these disorders are, at 
least in part, due to his PTSD.  Since service connection for 
these disorders is dependent on a decision on the veteran's 
claim for service connection for PTSD, the Board will defer 
consideration of these issues pending the development 
requested below in connection with the veteran's claim for 
service connection for PTSD.

With respect to the veteran's claim for service connection 
for PTSD, the Board's review discloses a need for further 
development of information and evidence regarding the 
stressful incidents the veteran reports he was exposed to 
during service.  In this regard, the veteran reports that he 
was assigned to the 383rd Quartermaster Detachment while in 
Vietnam, but his DA Form 20 (Enlisted Qualification Record) 
shows that the veteran was assigned to the 101st 
Quartermaster Company while in Vietnam.  Nevertheless, there 
is some evidence which supports the veteran's contention that 
he was assigned to the 383rd Quartermaster Detachment while 
in Vietnam.  For example, there is a letter the veteran 
submitted purportedly from him to his wife apparently 
postmarked in February 1968 that relates that the veteran had 
been moved to another unit, the 383rd Quartermaster 
Detachment.  In addition, also associated with the record is 
a copy of Orders concerning emergency leave the veteran was 
granted while serving in Vietnam, effective April 19, 1968.  
Those orders show the veteran's unit of assignment was the 
383rd Quartermaster Detachment.  Thus, while there is some 
support for the veteran's contention that he was assigned to 
the 383rd Quartermaster Detachment during service, it is not 
clear when the veteran was assigned to that unit.  

In addition, it appears that the veteran's DA Form 20 does 
not reflect the veteran's actual dates of service in Vietnam.  
That document shows the veteran was in Vietnam between 
December 5, 1967 and July 21, 1968.  However, emergency leave 
orders pertaining to the veteran indicate that his leave 
began on April 19, 1968, and in a statement from the veteran 
dated in September 2000, he reported that he was on leave for 
more than three months and that he did not return to Vietnam 
prior to his discharge in October 1968.  Thus, the veteran's 
dates of service in Vietnam appear to be December 5, 1967, to 
April 19, 1968, and it is within that time frame that 
information is needed.  For example, on what date was the 
veteran assigned to the 383rd Quartermaster Detachment, the 
unit the veteran has reported he was assigned to when he was 
exposed to stressful incidents while in Vietnam.

As for the stressful incidents the veteran reports he was 
exposed to, some of those incidents may not be capable of 
verification.  For example, in the September 2000 statement, 
the veteran reported that after being airdropped with 
supplies to a Marine unit in February 1968, he was involved 
in hand-to-hand combat with the enemy.  While it may not be 
possible to verify the hand-to-hand combat the veteran was 
involved in at that time, it is possible that verification of 
the veteran's parachute jumps could be obtained.  In this 
regard, at he time of a private psychiatric examination 
performed in December 2001 the veteran reported that he had 
34 personal parachute jumps in Vietnam.  Service records 
documenting parachute jumps the veteran made while in Vietnam 
would be relevant and probative since the veteran has 
reported that he parachuted in with supplies into combat 
situations.  

The veteran has also reported that the base where he was 
stationed with the 383rd Quartermaster Detachment, Bien Hoa, 
came under periodic enemy attacks, including during the Tet 
Offensive.  The RO made no attempt to verify whether the 
383rd Quartermaster Detachment came under enemy fire while 
the veteran was assigned to that unit at that location.  
However, in order to do so, it is necessary to establish when 
the veteran was specifically assigned to the 383rd 
Quartermaster Detachment either through Orders contained in 
the veteran's personnel records or through Morning Reports 
for either the 383rd Quartermaster Detachment or the 
101st Quartermaster Company.  

Lastly, the veteran has also made reference to parachute 
accidents that occurred in 1966 while training at Fort 
Benning, Georgia.  In the previously mentioned December 2001 
private psychiatric evaluation, the veteran reported that in 
1966 while at Fort Benning, he witnessed three separate 
incidents of parachutes not opening and that he personally 
knew those three individuals.  However, the veteran did not 
provide any further specifics to permit verification of that 
incident and the Board assumes that the deaths of three 
individuals in training in 1966 at Fort Benning, Georgia, are 
capable of verification should the veteran provide specific 
information to assist in verification of those incidents.  
But the veteran's DA Form 20 indicates that he was stationed 
in Fort Benning, Georgia, between February 26, 1966, and 
March 24, 1966, a relatively brief period of time in which to 
search for information.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  The RO should request information 
from the veteran's personnel records that 
documents his assignment to the 383rd 
Quartermaster Detachment and any records 
which would document the veteran's 
parachute jumps while in Vietnam.  

3.  The RO should request a search of 
Morning Reports for the 101st 
Quartermaster Company and the 
383rd Quartermaster Detachment for the 
period of time between December 5, 1967, 
the date the veteran arrived in Vietnam, 
and February 1968, the date of a letter 
from the veteran to his wife reporting 
that he had been assigned to that unit, 
to determine the specific date the 
veteran was assigned to the 383rd 
Quartermaster Detachment.  

4.  The RO should request verification of 
the deaths and/or injuries of three 
individuals in parachuting accidents 
during training at Fort Benning, Georgia, 
between February 25, 1966, and March 24, 
1966, when the veteran was assigned to 
the 49th Company, 4th Student Battalion, 
TSB.

5.  The RO should request information 
from the U.S. Army and Joint Services 
Records Research Center (JSRRC) to verify 
that the veteran came under enemy attack 
while at Bien Hoa while assigned to the 
383rd Quartermaster Detachment between 
the date he was assigned to that unit (as 
determined by the development requested 
above), and April 19, 1968, the date the 
veteran departed on emergency leave.

6.  When the development requested above 
has been completed, the RO should prepare 
a report detailing the nature of any 
stressor which it is determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report and include this 
report in the claims file.

7.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary should be 
accomplished.  Regarding the claim for 
service connection for PTSD, the RO 
should provide the examiner with the 
summary of any stressor described above, 
and the examiner should be reminded that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied, and if the diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


